Exhibit 3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Weconsent to the incorporation by reference in Registration Statements Nos. 333-12458, and333-140809 on Form S-8 and Nos. 333-161781, on Form F-3, of our report, dated March 17, 2011, relating to the consolidated financial statements of Cimatron Ltd. (the "Company") for the year ended December 31, 2010, appearing in this Report on Form 6-K of the Company. Brightman Almagor Zohar & Co. Certified Public Accountants A member of Deloitte Touche Tohmatsu Tel Aviv, Israel March 17, 2011
